Title: Jean Mourer to Thomas Jefferson, 1 May 1817
From: Mourer, Jean
To: Jefferson, Thomas


          
            
              Monsieur le Président!
              Isle St Pierre, au Lac de Bienne, Cantonde Berne, en Suisse,   le 1 Mai 1817, &l’an 40 de la Liberté de l’Amérique Septentrionale
            
            Un homme, ami de la Liberté, vient, depuis une petite Isle de l’Europe, vous présenter l’hommage de Ses respects, & celle de Son admiration pour la Sagesse avec laquelle vous conduisez votre grande & florissante République.
            Dans le courant du mois de Mars, & dans les premiers jours de celui d’Avril, il est parti, tant de la Suisse, que de l’allemagne, au dela de 3000 personnes pour l’Amérique; Dieu veuille les protéger dans leur voyage & leur faire trouver le bonheur dans la nouvelle pâtrie qu’ils se choisissent.
            Mais, Monsieur le Président! Serait-il vrai, comme l’annoncent nos gazettes, que de votre territoire, Sort des Spéculateurs d’hommes? qu’ils les achètent a leur arrivèe en Amérique? qu’ils les revendent a des proprietaires agricoles, pour leur Servir d’Esclaves pendant 6, 12, & même Vingt années?
            J’aime à croire & ma conscience m’assure que cette nouvelle est fausse; que je serais heureux, Monsieur le Président, si vous aviez la bonté de me mettre dans la possibilité de la démentir publiquement, pour le plus grand honneur de votre pâtrie, sur la terre de laqu’elle j’aimerais finir mes jours …  Veuillez m’y appeler.
            Veuille la Providence veiller Sur vos jours, afin que les habitans du nouveau monde puissent vous bénir pendant une longue Suite d’Années
            J’ai l’honneur de me dire avec Estime & Considération
            Monsieur le Président
            
              Votre très humble & Obéisst Serviteur
              Jean Mourer
            
          
          
            L’Isle St Pierre est devenue célèbre par le Séjour qu’y a fait Jn Jacques Rousseau.
            
              
                 Messieurs Charles
                Ellis de Richmond
              
              
                
                Pierson de New York
              
              
                Anthony
                Moris, de Philadelphie
              
              
                
                Packman
              
              
                
                Howard
              
              
                
                Maclure
              
            
            Ont visités ce beau Séjour.—
          
          
          Editors’ Translation
          
            
              
                Mr. President!
                Saint-Pierre Island, on Lake of Bienne, Cantonof Bern, Switzerland,  1 May 1817, andin  year 40  of North American freedom
              
              A man, a friend of liberty, comes from a little island in Europe to present to you his respects and his admiration for the wisdom with which you lead your great and prosperous republic.
              During the month of March and the first days of April of the current year, more than 3,000 people from Switzerland and Germany left for America; may God protect them in their voyage and help them find happiness in the new homeland  they are choosing for themselves.
              But, Mr. President! Can it be true, as our gazettes report, that speculators in men come from your territory? Is it true that they buy men when they arrive in America? That they resell them to plantation owners, to serve as slaves for 6, 12, and even twenty years?
              I would like to believe that this piece of news is false, and my conscience assures me so. How happy I would be, Mr. President, if you would be good enough to enable me to deny it publicly, for the greatest honor of your country, on which soil I would like to end my days … May you call me there.
              May Providence protect you, so that the inhabitants of the New World can bless you for many more years
              I have the honor to be, with respect and consideration
              Mr. President
              
                Your very humble and obedient servant
                Jean Mourer
              
            
            
              Saint-Pierre Island became famous for Jean Jacques Rousseau’s stay here.
              
                
                   Messrs. Charles
                  Ellis from Richmond
                
                
                  
                  Pierson from New York
                
                
                  Anthony
                  Morris from Philadelphia
                
                
                  
                  Packman
                
                
                  
                  Howard
                
                
                  
                  Maclure
                
              
              have visited this beautiful place.—
            
          
        